The opinion of the Court was delivered at February term 1823.

Per Curiam.

The only way to ascertain the sense of the legislature in using the word supersede, is, to learn the military sense in which the word is commonly used; for in the enac-tment of laws, when terms of art or peculiar phrases are made use of, it must be supposed that the legislature have in view the subject matter about which such terms or phrases are commonly employed. Now, in a military sense, to be superseded means to have one put in the place, which, by the ordinary course of military promotion, belongs to another ; and this definition is natural and consistent with the common understanding of the term. Indeed,' there seems to be a necessity for giving this construction, if we would prevent a total derangement of the militia; for if a more extensive meaning should be given to the term supersede, as contended for, then at any time when a major-general, brigadier-general or colonel is taken from the ranks, every officer in the division, brigade, or regiment, would have a right to resign ; which could not have been intended.

Petition dismissed.